Citation Nr: 9908186	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-21 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a comminuted fracture of the right femur. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from October 1975 to March 
1976.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In VA Form 1-646, Statement of Accredited Representative, of 
December 1997 reference was made to a findings during VA 
hospitalization in October 1995 of back pain felt to be due 
to right leg shortening.  The Board construes this to be a 
claim for service connection for a low back disorder as 
either secondary to or as aggravated by the service-connected 
right femoral fracture.  See 38 C.F.R. § 3.310(a) (1998) and 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  This 
matter is not inextricably intertwined with the matter 
certified for appellate consideration and it is referred to 
the RO for appropriate action.  See Kellar v. Brown, 6 Vet. 
App. 157 (1994).  

The case was remanded in February 1998 to clarify the 
veteran's representation and to afford him the opportunity to 
testify before a traveling member of the Board.  He has now 
appointed The American Legion as his representative.  
However, he failed to appear at a hearing scheduled at the RO 
before a traveling member of the Board in December 1998.  


FINDINGS OF FACT

1.  The veteran's residuals of a comminuted fracture of the 
right femur, at the junction of the middle and distal thirds, 
is manifested by a well-healed fracture with only slight 
bowing and no disability of the right knee or hip.  

2.  The objective evidence does not reflect marked 
interference with employment or frequent periods of 
hospitalizations due to the service-connected disability.  


CONCLUSION OF LAW

An increased (compensable) evaluation for residuals of a 
right femoral fracture is not warranted on either a 
schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1) 4.2, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic Code 5255 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When there is alleged increase in disability, an increased 
rating claim is well grounded and VA thus has a duty to 
assist in developing relevant facts.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The veteran failed to appear for a VA examination scheduled 
in April 1995, and as a result his claim for an increased 
(compensable) rating for his only service-connected 
disability of residuals of a right femoral fracture was 
denied in May 1995.  Thereafter, he failed to appear for VA 
examinations scheduled in December 1995 and October 1996.  

In Holland v. Brown, 6 Vet. App. 443, 448-49 (1994) it was 
noted that the duty to assist is not a one-way street, citing 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and that 38 
C.F.R. § 3.326(a) requires a claimant seeking an increased 
rating to report for such an examination. 

Here, the veteran merely stated in October 1995 that he had 
not attended the April 1995 examination.  No further 
explanation has been forthcoming.  The Board realizes that 
there has been some difficulty communicating with the 
veteran, apparently because, at least at times, he has been 
homeless, as indicated in the discharge summary of VA 
hospitalization of August and October 1995.  However, he had 
similarly failed to appear for previously scheduled 
examinations in 1993.  

In this case, it is the determination of the Board that the 
evidentiary record is sufficient both in scope and in depth 
for a fair, impartial, and fully informed appellate decision.  

Background

The veteran's service medical records reflect that he was 
hospitalized in February 1976 for a radiologically documented 
comminuted fracture of the right femur, possibly as a 
complication of a stress fracture, at the junction of the 
middle and distal thirds.  He was placed in skeletal traction 
with a Steinmann pin in the proximal tibia until 
consolidation of the fracture fragments occurred.  
Thereafter, X-rays revealed good callus formation and, by 
palpation, excellent stability at the fracture site.  

On VA examination in June 1976 the veteran ambulated with two 
crutches and had some pain in his thigh.  His leg was still 
casted.  He had full mobility of the right ankle and no 
abnormality of the right hip joint.  On examination in August 
1976 the leg was no longer casted and he could walk without a 
cane and had no pain.  Motion in his hip and knee were 
gradually increasing as he convalesced.  X-rays revealed 
considerable callus being laid down at the oblique mid-shaft 
femoral fracture and the fracture was apparently well healed.  

A September 1976 rating action granted service connection for 
residuals of a right femoral fracture and assigned a 50 
percent pre-stabilization rating under 38 C.F.R. § 4.28.  

On VA examination in January 1979 the veteran complained of 
pain when he tried to lift something and when running.  He 
walked with a normal gait and did not have the slightest 
difficulty disrobing, walking around the examining room, or 
lying on the examination table.  He complained of pain at the 
fracture site and in the right hip when he stood for a long 
time and when running.  There was no deformity of his thigh 
and both legs were identical.  He still had some muscle 
atrophy with the right thigh being 1/2 inch smaller in 
circumference at the middle and distal thirds.  The right 
calf was 1/2 inch smaller in circumference.  Motion of the 
right hip and knee were normal with no pain at full range of 
motion.  Circulatory and neurological examinations of the leg 
were normal.  An X-ray revealed the fracture was well healed 
with slight mesial and anterior bowing at the fracture site.  
The diagnosis was asymptomatic residuals of a right femoral 
comminuted fracture.  

A March 1979 rating action terminated the 50 percent pre-
stabilization rating and assigned a noncompensable rating 
effective December 28, 1978, which has remained in effect 
since.  

VA outpatient treatment (VAOPT) records of 1983 and from 1985 
to 1986 reflect treatment for nonservice-connected cocaine 
abuse and mitral valve prolapse which was possibly secondary 
to cocaine abuse.  In July 1983 it was noted that he had low 
back pain from a job injury.  X-rays, through an immobilizing 
plaster case, in August 1987 disclosed a slightly comminuted 
fracture in the shaft of the right tibia at the junction of 
the middle and distal third, having a posterior butterfly 
fragment.  The alignment between the major proximal and 
distal part was slightly offset, with the distal part being 1 
centimeter lateral in relation to the proximal part.  A 
slightly comminuted fracture was also noted immediately below 
the neck of the right fibula.  

The veteran underwent VA hospitalization in September and 
October 1995 for nonservice-connected disability but was 
afforded an orthopedic evaluation for chronic back pain which 
was thought to be secondary to unequal leg length.  An X-ray 
revealed his left lower extremity was 2.4 centimeters (cms) 
longer than his right and attempts were made, unsuccessfully, 
to have him evaluated for leg lifts.  The report of that 
radiological study reflects the unequal leg length and also 
reports the healed fractures of the right tibia and fibula 
(not the femur).  

VAOPT records reflect that on August 13, 1996, the veteran 
complained of recurrent pain in his right hip and knee for 
three weeks.  He denied trauma to the knee and hip and the 
pain was worse when pressure was applied to the joints, e.g., 
walking or standing.  On examination there was no erythema or 
swelling of the knee and he had full extension and flexion of 
the leg.  It was indicated that the right hip findings raised 
a question of a destructive process in the right acetabulum 
but the right knee was within normal limits.  On August 29, 
1996, the veteran's chief complaint was having had right hip 
pain for the last five (5) years.  He had intermittent sharp 
pain in the right hip and right lower back.  The pain was 
worse on walking, climbing, and twisting and the pain 
decreased when sitting and when he used Motrin.  He denied 
numbness and weakness of the legs.  On examination he had a 
normal gait and the right leg was 1/2 inch shorter than the 
left leg.  He had full range of motion of the hips.  
Reflexes, sensations, and motor status were intact.  Straight 
leg raising was negative in a supine position.  X-rays 
revealed osteophytes in the right acetabulum.  The 
assessments were musculoskeletal pain and leg length 
discrepancy.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In VAOGCPREC 9-98 it was held that 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 must be considered in ratings for degenerative or 
traumatic arthritis under DC 5003 or DC 5010, and functional 
loss and the impact of pain upon the disability must be 
considered and explained.  Also, if a musculoskeletal 
disability is rated under a specific DC not involving limited 
motion but another DC based on limitation of motion may be 
applicable, the latter DC must be considered in light of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  It is the nature of the 
disorder which determines whether the DC is predicated on 
limited motion.  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 1991) and 38 C.F.R. 
§§ 2.6(e)(9), 14.507(b), 19.5 (1998).  

However, 38 C.F.R. § 4.40 does not require a separate rating 
for pain but it must be considered and is rated the same as 
limited motion.  Spurgeon v. Brown, 10 Vet. App. 194, 195 
(1997) and Voyles v. Brown, 5 Vet. App. 451 (1993).  

Under 38 C.F.R. § 4.71a, DC 5255 impairment of the femur with 
malunion and slight knee or hip disability warrants a 10 
percent rating.  Malunion with moderate knee or hip 
disability warrants a 20 percent rating.  

Under 38 C.F.R. § 4.71a, DC 5275 shortening of a lower 
extremity from 1 1/4 inches to 2 inches (3.2 cms. to 5.1 cms) 
warrants a 10 percent rating.  However, this rating is not to 
be combined with other ratings for fracture or faulty union 
in the same extremity.  Generally see Archer v. Principi, 3 
Vet. App. 433, 438 (1992).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  


Analysis

After the initial fixation and then casting of the inservice 
right femoral fracture in 1976 the veteran progressively 
convalesced, such that by 1979 he walked normally and had 
only some complaints upon extensive use of the right leg but 
VA examination revealed normal range of motion of the right 
hip and knee, without pain at full range of motion.  There 
was only slight bowing at the fracture site but the legs were 
described on examination as being identical.  

The focus of the claim for an increased rating has been upon 
the currently demonstrated shortening of the right leg.  
However, such shortening was never document by examination or 
X-rays until after the postservice fractures of the right 
tibia and fibula in 1987.  X-rays at that time noted more 
significant malalignment of the right tibia.  It is only 
after these nonservice-connected postservice right tibia and 
fibula fractures that the veteran eventually sought treatment 
for complaints of pain in his right lower extremity, 
including the right knee and right hip.  However, even in 
1996 he had full range of motion of the hips and the right 
knee.  

In sum, the shortening of the right lower extremity is not 
shown to be due to the right femoral fracture, as opposed to 
the nonservice-connected postservice fractures of the right 
tibia and fibula.  Moreover, the amount of leg length 
shortening, even if it were due to the service-connected 
right femoral fracture, is less than that required for a 
compensable rating.  Further, the evidence does not 
demonstrate that the veteran has even slight right knee or 
hip disability due to the right femoral fracture.  

Accordingly, an increased (compensable) rating for residuals 
of a right femoral fracture is not warranted.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated, or which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An increased (compensable) rating for residuals of a 
comminuted fracture of the right femur is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


